Citation Nr: 1026919	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-21 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Evaluation of PTSD with dysthymic and cognitive disorders 
rated as 50 percent disabling prior to May 1, 2007.

2.  Evaluation of PTSD with dysthymic and cognitive disorders 
currently rated as 70 percent disabling.

3.  Entitlement to a total rating for compensation on the basis 
of individual unemployability prior to June 30, 2007.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to September 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In that decision, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent rating, effective 
April 9, 2004.  Subsequently, the RO increased the rating to 50 
percent, also effective April 9, 2004.

In August 2007, the Veteran testified at a hearing before the 
undersigned using video-conferencing technology; a transcript of 
that hearing is of record.

In April 2008, the Board denied the claim for a higher initial 
rating, but in March 2009 the Board vacated this decision and 
remanded the claim for consideration of additional evidence 
received after the RO's then most recent supplemental statement 
of the case (SSOC).

In May 2010, the RO increased the rating to 70 percent, effective 
May 1, 2007.  As this created a "staged" rating, the issue has 
been recharacterized accordingly.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999). 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.




REMAND

After the Board's March 2009 remand, the RO continued the denial 
of the Veteran's claim in a July 2009 SSOC, and also issued a SOC 
continuing the denial of his claim for a TDIU.  In an August 2009 
VA Form 9, the Veteran's attorney indicated that the Veteran was 
appealing both issues.  He indicated that the Veteran desired a 
Board hearing before a Veterans Law Judge (VLJ) of the Board at 
the RO (Travel Board hearing).  The RO indicated in an August 
2009 letter that it would schedule the Veteran for a Travel Board 
hearing.

Subsequently, the Veteran was afforded a February 2010 
psychiatric examination and took issue with the manner in which 
it conducted in a March 2010 letter.  In May 2010, the RO 
increased the rating to 70 percent, effective May 1, 2007, and 
granted the TDIU.

In a May 2010 letter, the RO indicated that it would not schedule 
the Veteran for a Board hearing because one had already been 
conducted.

While the Veteran's August 2009 Form 9 was not required with 
regard to the claim for a higher initial rating for PTSD, which 
was then already on appeal, he did indicated in that document 
that he desired a Board hearing with regard to this issue.  
38 C.F.R. § 20.700(a) provides, "A hearing on appeal will be 
granted if an appellant or an appellant's representative acting 
on his or her behalf, expresses a desire to appear in person."  
This language does not necessarily limit an appellant to one 
appeal per issue.  While considerations of limited resources will 
often weigh against conducting a second Board hearing on a given 
claim, the Board finds that the circumstances of this case 
warrant granting the request of the Veteran's attorney for an 
additional Board hearing.  Since the Board's most recent March 
2009 remand, the issue has changed because of a partial grant of 
the benefit sought, i.e., a 70 percent rating for only a portion 
of the appeal period.  Moreover, the Veteran has challenged the 
manner in which the February 2010 VA examination was  conducted.  
Based on these facts, the Board finds that the Veteran should be 
given the opportunity to testify in support of his arguments with 
regard to the perceived deficiencies in the February 2010 VA 
examination and any arguments with regard to the partial grant of 
benefits.  The Board also notes that neither the Veteran nor his 
attorney has indicated that he no longer desires a Board hearing.  
Consequently, while the Board appreciates the RO's concerns, the 
change in circumstances since the prior Board hearing warrant 
that the Veteran's request for a second Board hearing be granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


